1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                 ***

6     TRACI HOUSE,                                  Case No. 2:17-cv-03086-MMD-VCF

7                                    Plaintiff,                      ORDER
            v.
8
      STATE PUBLIC CHARTER SCHOOL
9     AUTHORITY,

10                                Defendant.

11

12   I.    SUMMARY

13         This is an employment discrimination case arising under the Age Discrimination in

14   Employment Act (“ADEA”), 29 U.S.C. § 623. Before the Court is Defendant State of

15   Nevada ex rel. State Public Charter School Authority’s motion to dismiss (ECF No. 11).

16   The Court has reviewed Plaintiff Traci House’s response (ECF No. 14) and Defendant’s

17   reply (ECF No. 17). The Court grants Defendant’s motion to dismiss because Plaintiff has

18   failed to properly serve Defendant.

19   II.   DISCUSSION

20         Plaintiff does not dispute that Defendant State Public Charter School Authority is a

21   state-created governmental organization. Accordingly, it must be served by delivering a

22   copy of the summons and complaint to its chief executive officer or in the manner

23   prescribed by Nevada law. See Fed. R. Civ. P. 4(j)(2). Under Nevada law, a copy of the

24   summons and complaint must be served upon the Attorney General (or his or her

25   designate) as well as “the person serving in the office of administrative head of the named

26   agency.” NRS § 41.031(2).

27         Plaintiff concedes that she has not served Defendant’s administrative head—

28   Patrick Gavin. (ECF No. 14 at 2.) Plaintiff argues that she has diligently pursued service,
1    however, by attempting to serve Mr. Gavin on six occasions in February 2018. (Id. at 3.)

2    On that basis, Plaintiff requests an extension of time to August 15, 2018, to serve Mr.

3    Gavin. (Id.)

4            To date, Plaintiff has not filed proof of service as to Mr. Gavin, even though Plaintiff

5    has had more than two additional months from the date of her requested extension of time

6    to file such proof of service. Moreover, Plaintiff has not represented to the Court that she

7    attempted to serve Mr. Gavin after the failed attempts in February 2018. Accordingly, the

8    Court will dismiss this action without prejudice. See Fed. R. Civ. P. 4(m) (“If a defendant

9    is not served within 90 days after the complaint is filed, the court—on motion or on its own

10   after notice to the plaintiff—must dismiss the action without prejudice against that

11   defendant or order that service be made within a specified time.”)

12   III.    CONCLUSION

13           The Court notes that the parties made several arguments and cited to several cases

14   not discussed above. The Court has reviewed these arguments and cases and determines

15   that they do not warrant discussion as they do not affect the outcome of the motion before

16   the Court.

17           It is therefore ordered that Defendant’s motion to dismiss (ECF No. 11) is granted.

18   This case is dismissed without prejudice. The Clerk of the Court is instructed to close this

19   case.

20           DATED THIS 28th day of November 2018.

21

22
                                                         MIRANDA M. DU
23                                                       UNITED STATES DISTRICT JUDGE

24

25

26

27
28

                                                    2
